Citation Nr: 0939998	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation for depression, in 
excess of 30 percent for the period before July 25, 2009, and 
in excess of 50 percent for the period from July 25, 2009.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 through 
August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In September 2008, this matter was remanded by the Board for 
additional development of the evidence, including:  efforts 
to obtain the Veteran's records from the Social Security 
Administration (SSA); scheduling the Veteran for a VA 
examination to evaluate the severity of the diagnosed 
depression; and readjudication of the Veteran's claim by the 
RO.  The Board is satisfied that the action directed in its 
remand have been fully performed and is prepared to proceed 
with appellate consideration of the Veteran's claim.

The Board notes that the Veteran's appeal also initially 
included the issue of entitlement to an earlier effective 
date prior to April 12, 2006 for service connection for 
depression.  This issue was denied by the Board in September 
2008, so is not presently before the Board on appeal.


FINDINGS OF FACT

1.  For the initial rating period before July 25, 2009, the 
Veteran's service-connected psychiatric disorder was 
manifested by a nervous breakdown in March 2006, crying 
spells in March 2006, absence from work for 10 days in April 
2006, anxious affect with congruent mood, depression, and 
mild social and intellectual impairment; however, was not 
productive of circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short or long-
term memory, impaired judgment, impaired abstract thinking, 
or difficulty in establishing and maintaining effective work 
and social relationships.

2.  For the initial rating period from July 25, 2009, the 
Veteran's service-connected psychiatric disorder was 
manifested by anxious, depressed, and dysphoric mood; sleep 
impairment; mildly impaired immediate and recent memory; 
panic attacks which occur approximately once per week; 
impairment of short-term memory; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  The Veteran has not 
during this period demonstrated symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure or irrelevant 
speech; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for depression have not been met for the initial 
rating period before July 25, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9434 
(2009).

2.  The criteria for an evaluation in excess of 50 percent 
for depression have not been met for the initial rating 
period from July 25, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.130 Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159 has been revised in 
part recently.  These revisions are effective as of May 30, 
2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule, among other changes, removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for depression in an April 
2006 notice letter.  In that same letter, the Veteran was 
also notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, as this case concerns an 
initial evaluation and comes before the Board on appeal from 
the decision which granted service connection, there can be 
no prejudice to the Veteran from any possible shortcomings in 
providing notice for the service connection claim.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-
2003 (in which the VA General Counsel held that separate 
notification is not required for "downstream" issues 
following a service connection grant, such as initial rating 
and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.  
Following the Board's prior September 2008 remand directing 
the same, the RO contacted the Social Security Administration 
(SSA) to obtain the Veteran's Social Security records.  In 
November 2008, the RO was advised by SSA that such records 
could not be located.  The Board also notes that in a 
November 2008 letter the Veteran advised that she never 
applied for or received SSA benefits.  Additionally, she was 
afforded VA psychiatric examinations in August 2006 and July 
2009.  For these reasons, the Board finds that the duties to 
notify and assist have been met. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods during which the service-
connected disability exhibits symptoms that would warrant 
different ratings for each distinct time period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  
38 C.F.R. § 4.31.

In the RO's October 2006 rating decision, the Veteran was 
granted service connection for depression and assigned a 
disability rating of 10 percent effective April 12, 2006, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  The 
Veteran entered a notice of disagreement with the initial 
rating assigned.  In a January 2007 rating decision during 
the initial rating appeal, the initial rating was increased 
to 30 percent from April 12, 2006.  Subsequently, in a 
September 2009 rating decision issued by the Appeals 
Management Center (AMC) in Washington, D.C., a 50 percent 
initial disability rating for depression was assigned for the 
initial rating period from July 25, 2009.  This created a 
staged initial rating. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, depression 
that is productive of occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses depression 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for 
depression that is manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.

A 100 percent disability evaluation is granted where 
depression is productive of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time and 
place; or memory loss for the names of close relatives, own 
occupation, or own name.

Initial Evaluation before July 25, 2009

The evidence in the claims file includes a May 2006 private 
initial psychiatric evaluation for depression and anxiety 
which notes that the Veteran reported that she had recently 
experienced a crying spell which lasted six hours and that 
she was experiencing minor stress from work.  A mental status 
examination at that time revealed the Veteran was well-
nourished and well-developed.  She was appropriately dressed 
for the examination.  The Veteran was alert and oriented to 
person, place, time, and situation.  Her demeanor was 
cooperative and her behavior was appropriate.  Speech was 
normal and stream of thought was logical.  The Veteran 
reported a depressed mood and exhibited a constricted affect.  
Suicidal and homicidal ideation were denied.  The Veteran's 
recent and remote memory were intact.

An August 2006 VA examination report reflects that the 
Veteran reported a prior history of guilt, depression, crying 
spells, an inability to think straight or work following her 
spouse's death in 1998.  The Veteran also reported current 
depression which began in January or February 2006, as well 
as a nervous breakdown in March 2006 which caused her to 
experience crying spells and continued depression.  She 
reported that she had been attending group therapy since 
March 2006, and that she had been doing better since that 
time.  She denied any homicidal or suicidal ideation. She 
reported that she was receiving adequate sleep and had fair 
to normal energy level.  The Veteran reported that she was 
withdrawn and did not have many friends.

On examination in August 2006, the Veteran was noted to be 
neatly attired, well-groomed, and appropriately dressed.  Her 
speech was clear, coherent, and spontaneous.  The Veteran's 
thought processes were logical and goal-oriented.  No 
hallucinations, delusional thinking, or paranoia was observed 
by the examiner.  The Veteran did not demonstrate any 
evidence of any thought disorder.  The Veteran's memory was 
fairly intact.  During the examination, the Veteran became 
tearful and demonstrated anxious mood with congruent affect.  
Based upon these reported symptoms and findings, the VA 
examiner assessed the Veteran with a Global Assessment of 
Functioning (GAF) scale score of 70, which is indicative of 
mild symptoms.  The VA examiner further concluded that the 
Veteran was demonstrating mild social impairment, mild to no 
intellectual impairment, and that the Veteran was competent 
to manage her own finances.

An October 2006 note from the Veteran's private physician 
reflects that the Veteran was recommended to be allowed three 
days of sick leave.  A memorandum provided one week later by 
the Veteran's private physician reflects that the Veteran 
appeared stable at that time, was coping better with stress, 
and was being released to return to work.  A follow-up 
treatment note from later that month reveals that the Veteran 
was experiencing improved sleep and mood.  Despite the 
findings of her private examiner, the Veteran contended in a 
subsequent October 2006 statement, that she had recently 
increased the frequency of her psychiatric treatments to 
twice a week and that she was experiencing difficulty keeping 
up with her work.

A January 2007 private treatment note documents that the 
Veteran experienced worsened depression during the preceding 
holiday season.  The record also indicates possible 
flashbacks and questionable suicidal ideation.

In July 2007, the Veteran's private therapist recommended 
that the Veteran be permitted to take medical leave absence 
in instances where she was experiencing extreme anxiety and 
emotional distress.  In a March 2008 statement, the Veteran 
contended again that she was unable to maintain a job 
following her discharge from service.  

Work attendance records submitted by the Veteran reflect that 
during the period from October 2005 through March 2007 she 
was required to miss approximately 12 days of work due to 
reported "breakdowns" as well as periodic partial days from 
work to attend psychiatric counseling treatments.

Based upon the evidence in the claims file, the Board finds 
that the criteria for an evaluation in excess of 30 percent 
have not been met or more nearly approximated for the initial 
rating period before July 25, 2009.  During this period, the 
Veteran's depression was productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms such as depressed mood, anxiety, and 
chronic sleep impairment, which is consistent with a 30 
percent disability rating under Diagnostic Code 9434.  
38 C.F.R. § 4.130.  

The Board further finds that for the initial rating period 
before July 25, 2009 the Veteran's service-connected 
psychiatric disorder was not productive of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  The GAF score of 70 that was assigned at the 
August 2006 VA examination is indicative of mild psychiatric 
symptoms, and is consistent with the symptomatology 
demonstrated at the examination.  

The Board finds that the disability picture demonstrated 
prior to July 25, 2009 most closely approximates the criteria 
for a 30 percent disability rating under Diagnostic Code 
9434.  38 C.F.R. § 4.130.  For these reasons, the Board finds 
that the evidence does not support an initial rating in 
excess of 30 percent for the Veteran's depression for the 
initial rating period before July 25, 2009.  38 C.F.R. 
§§ 4.3, 4.7.

Initial Evaluation from July 25, 2009

At a July 2009 VA examination, which was performed in 
conjunction with a review of the claims file, the Veteran 
reported with a clean appearance and casually dressed.  Her 
speech, thought process, and thought content was 
unremarkable.  She was noted as being oriented to person, 
place, and time.  She demonstrated a full affect, however, 
her mood was anxious, depressed, and dysphoric.  The Veteran 
was able to perform serial seven exercises and was able to 
spell words backward and forward.  She denied having any 
delusions or suicidal or homicidal ideation.  She denied any 
problems in performing activities of daily living.  The 
Veteran reported occasional fleeting paranoid thoughts.  
Although her remote memory was normal, her recent and 
immediate memory was mildly impaired.  The Veteran reported 
that she slept approximately three to four hours per night.  
She also reported feelings of extreme anxiety and a sense of 
being out of control when confronted by stressful events.  
According to the Veteran, she was required to leave work and 
return the following day following such outbursts.  Although 
she denied any hospitalization for treatment of her 
psychiatric disorder and stated that she was taking less time 
off from work, she reported that she was experiencing a 
greater frequency of outbursts at work and that this was 
causing difficulties with her supervisors.  Overall, the 
Veteran related that she experienced outbursts approximately 
once per week lasting approximately a couple of minutes.  
According to her, she had missed approximately three weeks 
from work over the preceding year.  Although the Veteran was 
assessed a GAF score of 51, which is indicative of borderline 
moderate to serious symptoms, the VA examiner concluded that 
the Veteran demonstrated serious impairment in functioning, 
occupational difficulties, poor social interaction, and few 
friends.  The VA examiner determined that the Veteran also 
exhibited reduced reliability and productivity due to the 
symptoms of her depression, reflected by frequent absence 
from work, limited productivity, and interpersonal problems 
between herself and her co-workers and supervisors.  
Nonetheless, the VA examiner determined that the Veteran was 
not experiencing total social or occupational impairment.

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 50 
percent for depression for the initial rating period since 
July 25, 2009.  The evidence reflects that for this period 
the Veteran's depression has been productive of panic attacks 
which occur approximately once per week, impairment of short-
term memory, disturbances of motivation and mood, and marked 
difficulty in establishing and maintaining effective work and 
social relationships, as contemplated by a 50 percent 
schedular disability rating.  

The Board also finds that, for the initial rating period 
since July 25, 2009, the psychiatric symptoms have not 
included suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure or irrelevant speech; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene, which are 
symptoms consistent with a 70 percent disability rating.  

The Board acknowledges that the Veteran has demonstrated 
difficulty in adapting to stressful situations, as shown by 
her anxiety when confronted by stressful situations.  
Nonetheless, the Board finds that the overall picture of the 
Veteran's demonstrated symptoms more closely approximate the 
criteria for a 50 percent disability rating for depression.  
Based on this evidence, the Board finds that the Veteran is 
not entitled to a disability rating in excess of 50 percent 
for depression for the period from July 25, 2009.  For these 
reasons, the Board finds that the evidence does not support 
an initial rating in excess of 50 percent for the Veteran's 
depression for the period of time since July 25, 2009.  
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board finds that the evidence in the record demonstrates 
that the Veteran maintained ongoing employment as a service 
representative at a VA regional office. The Board also 
acknowledges that the Veteran has reported a greater 
frequency of outbursts at work, which has created 
difficulties with her supervisors.  Nonetheless, the July 
2009 VA examination report reflects that the Veteran has 
maintained employment at a VA regional office, and was 
recently promoted from the position of Veteran Service 
Representative to the position of Rating Veteran Service 
Representative (Rating Specialist).  Moreover, the Veteran 
has denied any hospitalization for her psychiatric symptoms.  
Under the circumstances, the Board finds that the Veteran's 
claimed employment difficulties are fully addressed by the 
schedular rating provisions of Diagnostic Code 9434, and is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).
 

ORDER

An initial evaluation for depression, in excess of 30 percent 
for the period before July 25, 2009, and in excess of 50 
percent for the period from July 25, 2009, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


